This is an appeal from the decree of a Probate Court, in which the appellants filed with the clerk of the Superior Court, three days before the assignment-day of the case, the following paper: *Page 72 
"Providence, Sc. Superior Court.
"October 2, A.D. 1907.
"Thomas Arnold et als.,
vs.
"John H. Regan, Admr., et als.
"In the above entitled cause the appellants move that the same be assigned for jury trial.
"JOHN I. DEVLIN,
"Applts. Atty."
We think this was a sufficient compliance with section 799, C.  P.A., and entitled the appellants to a jury trial of their appeal, matters of fact being in controversy, as appears from the reasons of appeal.
A motion is a request to the court to grant the mover some right which he claims. It is a notification that he considers himself entitled to what he asks. The statute prescribes no definite form in which such notice shall be given. Any written words which convey the idea that the supposed right is insisted upon are enough. The object of the statute is to secure a jury trial of controverted matters of fact to any party who makes known his desire for it in writing at the proper place and time.
The appellants' exception must be sustained and the cause remitted to the Superior Court for jury trial.